DETAILED ACTION
This action is responsive to communication filed on 07/25/2022. The current pending claims are 1 – 28.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 – 9 and 22 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,996,597 (hereinafter Gallo) in view of US Patent 3,789,861 (hereinafter Conn et al.).
Regarding claim 7, Gallo shows a device comprising a drain gun (fig. 5) including a handle (205) and a trigger (222), wherein the handle includes a channel (215), an inlet (217), wherein the channel (215) includes a front end portion (note annotated fig. below) and a rear end portion (note annotated fig. below), wherein the inlet (217) feeds the channel (215) between the front end portion and the rear end portion (note annotated fig. below), wherein the trigger (222) pivots toward the handle (205) when the trigger is pressed and causes a release of a fluid from a cartridge (116) to the channel via the inlet when the cartridge is stored in the handle and feeding the inlet (col. 6, ln. 41 – 49), wherein at least one of (a) the trigger (222) is completely external to the handle (see fig. 5), (b) the cartridge (116) is external to the channel (215) when the cartridge is stored in the handle and engaging the inlet (217) (see fig. 5), (c) the cartridge (116) has a first central longitudinal axis when the cartridge is stored in the handle and engaging the inlet and the channel has a second central longitudinal axis perpendicular to the first central longitudinal axis (note annotated fig. below), or (d) the inlet (217) rectilinearly spans between the channel (215) and the cartridge (116) when the cartridge is stored in the handle and engaging the inlet (see fig. 5). Gallo fails to show a pressure gauge, and a display, wherein the display presents based on the pressure gauge, wherein the pressure gauge monitors the cartridge when the cartridge is stored in the handle and engaging the inlet, wherein the display is lateral to the trigger such that the trigger avoids extending over the display. Attention is turned to Conn et al. which shows including a pressure gauge (42) and a display (66) for monitoring the pressure in a drain clearing gun, wherein the display (66) is lateral to a trigger (17) such that the trigger avoids extending over the display (fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a pressure gauge, and a display, wherein the display presents based on the pressure gauge, wherein the pressure gauge monitors the cartridge when the cartridge is stored in the handle and engaging the inlet, wherein the display is lateral to the trigger such that the trigger avoids extending over the display to allow a user to easily know if a cartridge is spent and needs replacing as evidenced by the teachings of Conn et al.

    PNG
    media_image1.png
    327
    497
    media_image1.png
    Greyscale

Regarding claim 8, Gallo shows the drain gun includes a cover (211) that is configured to open in order to allow the cartridge to be replaced, and Conn et al. similarly shows a cover (9) for a cartridge (20) wherein the display is not positioned on the cover, so under the modification in view of Conn et al., the display would not be positioned on the cover of Gallo.
Regarding claim 9, Gallo shows the drain gun includes a cap (211) that is configured to open in order to allow the cartridge to be replaced, and Conn et al. similarly shows a cap (22) for a cartridge (20) wherein the display is not positioned on the cap, so under the modification in view of Conn et al., the display would not be positioned on the cap of Gallo.
Regarding claim 22, Gallo shows the trigger (222) is completely external to the handle (fig. 5).
Regarding claim 23, Gallo shows the cartridge (116) is external to the channel (215) when the cartridge is stored in the handle and engaging the inlet (217) (fig. 5).
Regarding claim 24, Gallo shows the cartridge (116) has the first central longitudinal axis when the cartridge is stored in the handle and engaging the inlet (217) and the channel (215) has the second central longitudinal axis perpendicular to the first central longitudinal axis (note annotated fig. above).
Regarding claim 25, Gallo shows the inlet (217) rectilinearly spans between the channel (215) and the cartridge (116) when the cartridge is stored in the handle and engaging the inlet (note annotated fig. above).
Regarding claim 26, Gallo shows at least two of  (a) the trigger (222) is completely external to the handle (see fig. 5), (b) the cartridge (116) is external to the channel (215) when the cartridge is stored in the handle and engaging the inlet (217) (see fig. 5), (c) the cartridge (116) has a first central longitudinal axis when the cartridge is stored in the handle and engaging the inlet and the channel has a second central longitudinal axis perpendicular to the first central longitudinal axis (note annotated fig. below), or (d) the inlet (217) rectilinearly spans between the channel (215) and the cartridge (116) when the cartridge is stored in the handle and engaging the inlet (see fig. 5).
Regarding claim 27, Gallo shows at least three of  (a) the trigger (222) is completely external to the handle (see fig. 5), (b) the cartridge (116) is external to the channel (215) when the cartridge is stored in the handle and engaging the inlet (217) (see fig. 5), (c) the cartridge (116) has a first central longitudinal axis when the cartridge is stored in the handle and engaging the inlet and the channel has a second central longitudinal axis perpendicular to the first central longitudinal axis (note annotated fig. below), or (d) the inlet (217) rectilinearly spans between the channel (215) and the cartridge (116) when the cartridge is stored in the handle and engaging the inlet (see fig. 5).
Regarding claim 28, Gallo shows (a) the trigger (222) is completely external to the handle (see fig. 5), (b) the cartridge (116) is external to the channel (215) when the cartridge is stored in the handle and engaging the inlet (217) (see fig. 5), (c) the cartridge (116) has a first central longitudinal axis when the cartridge is stored in the handle and engaging the inlet and the channel has a second central longitudinal axis perpendicular to the first central longitudinal axis (note annotated fig. below), and (d) the inlet (217) rectilinearly spans between the channel (215) and the cartridge (116) when the cartridge is stored in the handle and engaging the inlet (see fig. 5).
Claim(s) 10 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo and Conn et al. as applied to claims 7 – 9 and 22 – 28 above, and further in view of US Patent 7,275,663 (hereinafter Campbell et al.).
Regarding claim 10, Gallo shows the cartridge (116) is a first cartridge, wherein the fluid is a first fluid (CO2 gas) but fails to show the trigger causes a release of a second fluid from a second cartridge when the second cartridge is stored in the handle side-by-side with the first cartridge and in fluid communication with the channel. Attention is turned to Campbell et al. which teaches a pressurized dispenser with a trigger (38) that causes release of a first fluid from a first cartridge (50) and a second fluid from a second cartridge (52) when the second cartridge is stored in a handle side-by-side with the first cartridge (fig. 1). Campbell et al. teaches that including a second cartridge is beneficial for allowing a longer duration of dispensing of pressurized gas to prevent disruption of pressurized fluid if a cartridge is spent and needs to be replaced (col. 1, ln. 21 – 34). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Gallo such that the trigger causes a release of a second fluid from a second cartridge when the second cartridge is stored in the handle side-by-side with the first cartridge and in fluid communication with the channel in order to provide more pressurized fluid during a single use of the device and prevent uninterrupted fluid flow as evidenced by the teachings of Campbell et al. 
Regarding claim 11, under the modification in view of Campbell et al., it would have been obvious to include a second pressure gauge and a second display, wherein the second pressure gauge monitors the second cartridge when the second cartridge is stored in the handle, wherein the second display presents based on the second pressure gauge for displaying information in the second cartridge in order to maintain a similar function of the first pressure gauge and first display. Duplication of existing parts to perform the same function involves only routine skill in the art (see MPEP 2144.04 (VI)(B)).
Regarding claim 12, under the modification in view of Campbell et al.; the second display would obviously be located lateral to the trigger such that the trigger avoids extending over the second display since the first display is located lateral to the trigger such that the trigger avoids extends over the second display, and a duplication of parts would result in a similar position and function.
Regarding claim 13, under the modification in view of Campbell et al., the first display and the second display would obviously have an identical modality of displaying since the second display is a mere duplication of parts and would therefore be required to have identical modalities of display.
Regarding claim 14, under the modification in view of Campbell et al., Campbell et al. teaches the trigger is configured to cause the first fluid and the second fluid to be output from the device controllably in a plurality of stages (par. 33, 34 – the plurality of stages includes a single cartridge or a second cartridge or both cartridges).
Allowable Subject Matter
Claims 1 – 6 and 15 – 21 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 – 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754